Citation Nr: 0213044	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disability.  

2.  Entitlement to service connection for a heart disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from January 1956 to 
February 1958, at which time he was discharged under 
honorable conditions.  

The veteran was previously denied service connection for a 
lung disability in 1968.  His current appeal in this regard, 
and with respect to his claim regarding a heart disability, 
arose from an April 1998 rating action entered by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  A hearing at which the veteran 
testified was conducted at the RO in October 1998, and these 
matters were perfected for appeal in January 1999.  The case 
was subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC, and in a May 2000 decision, the 
Board denied the claims.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims, (Court).  In May 2001, the 
Court vacated the Board's decision in order to provide the 
Board an opportunity to consider the provisions of a recently 
enacted law (the Veterans Claims Assistance Act of 2000) to 
the facts of the veteran's case.  The matter was then 
returned to the Board and in May 2002, the Board sought out 
and obtained additional medical records relating to the 
veteran's claim.  The veteran was advised of this, and given 
an opportunity to respond.  His response was received in 
August 2002, after which the matter was forwarded to the 
undersigned for her consideration.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for a lung 
disability in a September 1968 rating action, which the 
veteran did not appeal. 

2.  The documents added to the record since the prior claim 
was denied are not, by themselves or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of that 
claim. 

3.  Service medical records do not reflect any treatment for 
heart disease and no abnormality of the veteran's heart was 
noted when he was examined in connection with his discharge 
from service in 1958.  

4.  The earliest post service medical record reflecting the 
presence of heart disease is dated many years after service.  

5.  There is no medical evidence showing that any current 
heart disorder is related to service.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1968 final rating 
decision denying entitlement to service connection for a lung 
disability is not new and material, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  A heart disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303. 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the October 1998 
statement of the case, and the vacated May 2000 Board 
decision.  He was specifically told that there was no 
evidence showing that a relationship existed between the 
acute bronchitis noted in service and the diagnosis of 
chronic bronchitis made 10 years after service, and he was 
notified by the RO by means of the April 1998 rating action 
at issue that he needed to submit new and material evidence 
in support of his claim to reopen.  What would constitute new 
and material evidence was defined for the veteran in the 
October 1998 statement of the case, and the May 2000 Board 
decision.  Under these circumstances, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

Moreover, it appears VA attempted to inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  The veteran was provided the appropriate forms 
to permit VA to obtain records of private health care 
professionals the veteran considered relevant, and he was 
advised in various letters dated in November 1997, December 
1997 and March 1998 that attempts were being made to obtain 
these records, the results of these attempts, and that it was 
his ultimate responsibility to ensure the RO received the 
records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records, the VA treatment 
records the veteran identified, the available records from 
private facilities identified by the veteran as relevant, and 
the records from the Social Security Administration regarding 
disability benefits from that organization.  As recently as 
July 2002, the veteran was given another opportunity to 
submit evidence and argument in connection with his claim, to 
which he responded in documents received in August 2002.  
Under these circumstances, the Board considers the 
requirements of the VCAA to have been met in this case. 

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
cardiovascular disease may be presumed if it became manifest 
to a degree of 10 percent disabling during the veteran's 
first year after separation from service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § § 3.307, 3.309.  
Further, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The record in this case shows that the veteran first filed a 
claim regarding a lung disability in 1967.  Initially, the 
veteran failed to report for an examination in connection 
with this claim and for that reason his claim was denied in 
February 1968.  Shortly, thereafter, the veteran advised he 
had not received any notice to report for examination, and 
therefore, a new examination was scheduled.  This took place 
in August 1968.  The RO then considered the report from this 
examination and the veteran's service medical records in 
deciding his claim.  

The veteran's service medical records show that the veteran 
was treated as an in-patient in April and May 1956 for what 
was eventually diagnosed as acute bronchitis.  In May 1957, 
he was treated for what was described as a complaint of a 10-
month duration of "chest oppression" which was 
characterized neurocirculatory asthenia.  When the veteran 
was examined in August and November 1957 in connection with 
his confinement, however, his lungs were considered normal 
and he was considered fit for hard labor.  (The nature of the 
veteran's offense that warranted his confinement was not set 
forth in the record, but it presumably accounts for his 
"under honorable conditions" discharge.)  Similarly, no 
abnormality of the veteran's lungs was noted on clinical 
evaluation conducted in connection with his discharge from 
service in February 1958.  Although the report of the 1968 
examination of the veteran's lungs yielded a diagnosis of 
chronic bronchitis, since no specific relationship was 
evident between the bronchitis shown in service and that 
which was first demonstrated 10 years after service, the RO 
denied the veteran's service connection claim.  The veteran 
was advised of this decision in a September 1968 letter.  He 
did not appeal this action, and after one year it became 
final.  See 38 U.S.C.A. § 4005(c); 38 C.F.R. §§ 3.104, 
19.118, 19.153 as in effect in 1968.  

In regard to this notice, the veteran testified in 1998 that 
he never received it.  As to this contention, there is a 
presumption of regularity that applies to official acts, and 
"in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), 
citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926).  Since the letter in question was sent to 
the same address of record used for all correspondence sent 
in 1968, and none of these documents were returned by the 
postal service, the presumption of regularity applies to 
notice to the veteran of the September 1968 rating decision, 
and his contentions to the contrary are insufficient to rebut 
it.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).  

In 1997, the veteran submitted an informal application for 
benefits based on what he characterized as chest pain, and in 
March 1998, followed that up with a formal application for 
benefits based on a disability of the "lungs."  It is the 
April 1998 denial of this claim that has become the subject 
of this appeal.  

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them.  If the claim is thus reopened, it will be 
reviewed on a de novo basis, with consideration given to all 
the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) to be codified at 38 C.F.R. § 3.156.  Since the matter 
currently before the Board was initiated in 1997, however, 
the pre-August 29, 2001 definition of new and material 
evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the file since 1968 includes the 
veteran's contentions, including those raised at a personal 
hearing in 1998; VA outpatient records for treatment in 1997, 
1998 and 2000; a prescription form from Fidel Larraondo, 
M.D., dated in March 1979; a letter from Life Extension 
Institute concerning an examination conducted in January 
1977; and records from the Social Security Administration 
which formed the basis for the conclusion that the veteran 
was considered disabled for Social Security Administration 
purposes.  

To the extent that the veteran contends that he has a lung 
disorder as a result of his military service, this evidence 
is not new.  Prior to 1968, he had made detailed statements 
concerning such allegations.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the September 1968 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received in this case is new in that 
it was not previously of record, but in order to be material, 
it must be relevant in that it bears directly and 
substantially on the matter under consideration, and so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.   

The Board concludes that the veteran has not submitted 
material evidence.  None of the evidence submitted since 1968 
shows treatment for or diagnosis of any chronic lung 
disorder.  Although treatment records show complaints of 
shortness of breath, these appear to be associated with the 
veteran's cardiovascular disorder(s), since those are the 
only diagnoses shown.  The prescription form from Dr. 
Larraondo does not indicate the disorder for which the 
veteran was given medication in 1979. None of the additional 
evidence is relevant to this claim.

The basis for the prior denial of this claim was that there 
was no evidence showing a relationship between the veteran's 
in-service acute bronchitis and the post-service chronic 
bronchitis.  There remains a lack of such evidence.  There 
was a gap of 10 years between his separation from service and 
the diagnosis of chronic bronchitis. At his examination in 
1968, the veteran alleged that he had had continuity of 
symptomatology since service.  That means that his current 
allegations as to continuity of symptomatology, to the extent 
that they concern the time period prior to 1968, are 
duplicative of his prior assertions.  As for allegations of 
continuity of symptomatology since 1968, these contentions 
are not significant in light of the fact that there is no 
objective medical evidence showing that the veteran currently 
has any lung disorder, including bronchitis.

The Board is aware of the statements from the veteran to the 
effect that he now has a lung condition as a result of the 
in-service bronchitis/pneumonia.  However, the evidence does 
not indicate that the veteran possesses medical expertise, 
and he is not competent to render an opinion on a matter 
involving medical knowledge, such as diagnosis or causation.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, such statements may 
not be considered new and material.  

Under the circumstances describe above, the Board finds that 
the evidence received subsequent to September 1968 is not new 
and material and does not serve to reopen the veteran's claim 
for service connection for a lung condition. 38 U.S.C.A. §§ 
5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

With respect to the claim for service connection for a heart 
disability, a review of the record reflects that the veteran 
currently has coronary artery disease, and chest X-rays are 
interpreted as revealing findings consistent with congestive 
heart failure.  He also is reportedly status post two 
myocardial infarctions, although the VA records indicate that 
this is questionable, since it was noted in December 1997 
that the documentation reviewed from the veteran's prior 
visit to the emergency room did not show diagnosis of 
myocardial infarction and a full work-up showed no evidence 
of this.  In any case, it is clear the veteran currently has 
heart disease.  It is equally clear, however, that this 
disability was first manifested many years after the 
veteran's discharge from service in 1958 and that there has 
been no showing by competent evidence that it is related to 
service.  

A review of the veteran's service medical records shows that 
there are no entries reflecting the presence of heart 
disease, or that any medical personnel at the time suspected 
it.  When the veteran was examined in connection with his 
discharge from service in February 1958, his heart and 
vascular system was considered normal upon clinical 
evaluation.  Further, when the veteran was examined for VA 
purposes in connection with his claim for benefits in 1968, 
his cardiovascular system was described as "normal," chest 
x-rays were negative, and the veteran expressed no complaints 
relating to his heart.  The first medical record actually 
suggesting the presence of any cardiovascular disorder is 
dated in 1977, when a private physician wrote to the veteran 
after conducting a "pre-placement examination" that he had 
found "elevated blood pressure," (164/104).  

The veteran maintains that he experienced symptoms during 
service indicative of a heart problem, such as chest pain and 
shortness of breath.  Although the service medical records do 
not confirm these symptoms, even assuming these complaints 
were experienced, the veteran is not shown to be competent to 
interpret symptoms or to diagnose disease entities.  As such, 
his assertion of these complaints in service, and thereafter, 
does not establish the presence of any medical condition, let 
alone a cardiac disability.  Moreover, there remains no 
plausible medical nexus evidence to associate the current 
cardiovascular disorder(s) with any disease, injury or 
complaint from service. 

As stated above, medical evidence does not reflect any 
suggestion of heart problems until 1977, approximately 20 
years after service and at no time has a medical professional 
stated that the veteran's current cardiovascular disorder is 
in any manner related to his military service or that it 
began during service.  Indeed, even if, as the veteran has 
contended, there were records available to demonstrate the 
presence of heart disease from the 1960's, that would still 
only establish the onset of the problem after service.  Under 
these circumstances, with the first medical record reflecting 
heart problems dated many years after service, and no medical 
professional ascribing any current heart disability to 
service, there is no basis for establishing service 
connection for heart disease.  Accordingly, the veteran's 
claim for service connection for that disability must be 
denied.

ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for a lung disability, and 
the appeal in this regard is denied.

Entitlement to service connection for a heart disability is 
denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

